Exhibit 10.45

SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Second Amendment”),
dated as of December 27, 2013, among American Airlines, Inc., a Delaware
corporation (the “Borrower”), American Airlines Group Inc. (f/k/a AMR
Corporation), a Delaware corporation (the “Parent”), the Consenting Lenders (as
defined below), the New Lenders (as defined below) and Deutsche Bank AG New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”)
and, by Instrument of Assumption and Joinder, dated as of December 9, 2013, US
Airways Group, Inc., a Delaware corporation, and US Airways, Inc., a Delaware
corporation (each, a “New Subsidiary Loan Party”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below (as amended by this Second Amendment).

W I T N E S S E T H:

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties thereto are parties to a Credit and Guaranty Agreement,
dated as of June 27, 2013 (as amended by the First Amendment to Credit and
Guaranty Agreement, dated as of August 5, 2012, the “Credit Agreement”);

WHEREAS, the Borrower has requested to amend certain terms of the Credit
Agreement as hereinafter set forth; and

WHEREAS, with respect to the Lenders holding any Loans or participations in
Letters of Credit existing or outstanding immediately prior to December 27, 2013
(the “Second Amendment Effective Date”) under the Credit Agreement (such Loans
and participations, the “Existing Loans”) whose executed counterpart of this
Second Amendment has not been received by the Administrative Agent on or prior
to a deadline (the “Non-Consenting Lenders”; the Lenders that are not the
Non-Consenting Lenders are hereinafter referred to as the “Consenting Lenders”)
as announced by the Administrative Agent to the Lenders (which may, in the sole
and absolute discretion of the Administrative Agent, be extended), which shall
be at a time on or about December 13, 2013, 5 P.M., Eastern time (the “Consent
Deadline”), the Borrower hereby requires, pursuant to, and subject to the
limitations in,
Section 10.8(d) of the Credit Agreement, that each such Non-Consenting Lender
assign and delegate all of its interests, rights and obligations under the
Credit Agreement and each of the other Loan Documents, including, without
limitation, such Non-Consenting Lender’s Existing Loans, to Eligible Assignees
party hereto (the “New Lenders”) that have agreed to assume such interests,
rights and obligations;

Second Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE—Credit Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section Two hereof, from and after December 27, 2013
(the “Second Amendment Effective Date”):

(1) New Definitions. The following definitions are added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of the Second Amendment Effective Date, among the Borrower, the Parent, US
Airways Group, Inc., a Delaware corporation, and US Airways, Inc., a Delaware
corporation, the Administrative Agent and the Lenders party thereto.

“Second Amendment Effective Date” shall mean December 27, 2013.

(2) Applicable Margin. The definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended by modifying the table set forth in such
definition as follows:

(i) the term “3.75%” is replaced with the phrase “Prior to the Second Amendment
Effective Date: 3.75%; From and after the Second Amendment Effective Date:
3.00%”;

(ii) the term “2.75%” is replaced with the phrase ““Prior to the Second
Amendment Effective Date: 2.75%; From and after the Second Amendment Effective
Date: 2.00%”;

(iii) the term “3.50%” is replaced with the phrase ““Prior to the Second
Amendment Effective Date: 3.50%; From and after the Second Amendment Effective
Date: 3.00%”; and

(iv) the term “2.50%” is replaced with the phrase ““Prior to the Second
Amendment Effective Date: 2.50%; From and after the Second Amendment Effective
Date: 2.00%”.

(3) LIBO Rate. The definition of LIBO Rate in Section 1.01 of the Credit
Agreement is hereby amended by replacing the term 1.0% in both instances where
such term is referenced with “(i) prior to the Second Amendment Effective Date,
1.00% and (ii) from and after the Second Amendment Effective Date 0.75%”.

 

Second Amendment to Credit and Guaranty Agreement

 

2



--------------------------------------------------------------------------------

(4) New Soft Call Period. Section 2.13(d) is amended by replacing the words
“prior to the sixth-month anniversary of the Closing Date” with the words “after
the Second Amendment Effective Date and prior to the sixth-month anniversary of
the Second Amendment Effective Date”.

SECTION TWO—Conditions to Effectiveness. This Second Amendment shall become
effective on the date on or after December 27, 2013 (the “Second Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:

(1) the Administrative Agent shall have received a signed counterpart hereof
(whether the same or different counterparts) from each of the Borrower, the
Parent, each New Subsidiary Loan Party, the Consenting Lenders constituting the
requisite Lenders under the Credit Agreement and shall have delivered (including
by way of facsimile transmission) the same to Shearman & Sterling LLP, 599
Lexington Avenue, New York, NY 10022, attention: Barbara Zylberg (facsimile
number: (646) 848 4954);

(2) a good standing certificate of the Secretary of State of Delaware, dated as
of a recent date, for the Borrower, the Parent and each New Subsidiary Loan
Party;

(3) the Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary (or similar officer), of such entity dated the date
hereof and certifying as to the incumbency and specimen signature of each
Responsible Officer of each of the Borrower, the Parent and each New Subsidiary
Loan Party executing this Second Amendment or any other document delivered by it
in connection herewith (such certificate to contain a certification by another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (3));

(4) the Borrower shall have paid to the Administrative Agent for the benefit of
itself and the Consenting Lenders the then-unpaid balance of all accrued and
unpaid fees due, owing and payable (including any fees agreed to in connection
with this Second Amendment) and the reasonable attorneys’ fees of Shearman &
Sterling LLP) for which invoices have been presented not later than December 23,
2013;

(5) the Administrative Agent shall have received an Officer’s Certificate
certifying (A) as to the truth in all material respects of the representations
and warranties set forth in the Credit Agreement and the other Loan Documents,
(other than the representations and warranties set forth in Sections 3.05(b),
3.09(a) and 3.16 of the Credit Agreement) and made by it as though made on the
date hereof, except to the extent that any such representation or warranty
relates to a specified date, in which case as of such date (provided, that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that

 

Second Amendment to Credit and Guaranty Agreement

 

3



--------------------------------------------------------------------------------

would not result in a “Material Adverse Change” or “Material Adverse Effect”
shall not be considered (for purposes of this proviso) to be qualified by
materiality) shall be true and correct in all respects as of the applicable
date, before and after giving effect to the Second Amendment) and (B) as to the
absence of any event occurring and continuing, or resulting from the Second
Amendment on, the Second Amendment Effective Date, that constitutes a Default or
an Event of Default; and

(6) the Administrative Agent and shall have received a favorable opinion of
counsel to the Borrower and the Parent (which may be an employee of the
Borrower, of the Parent or of any other Loan Party) as to enforceability against
each of the Borrower and the Parent of the Credit Agreement (as amended by this
Second Amendment) and of this Second Amendment, addressed to the Administrative
Agent and each Consenting Lender.

SECTION THREE—No Default; Representations and Warranties. (a) In order to induce
the Consenting Lenders and the Administrative Agent to enter into this this
Second Amendment, the Borrower represents and warrants to each of the Consenting
Lenders, the Administrative Agent and the Collateral Agent that on and as of the
date hereof after giving effect to this Second Amendment, (i) no Default or
Event of Default has occurred and is continuing or would result from giving
effect to the Second Amendment and (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents, (other than the
representations and warranties set forth in Sections 3.05(b), 3.09(a) and 3.16
of the Credit Agreement), are true and correct in all material respects on and
as of the date hereof with the same effect as if made on and as of the date
hereof except to the extent that such representations and warranties expressly
relate to an earlier date and in such case as of such date; provided that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that would not
result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this proviso) to be qualified by materiality) are
true and correct in all respects, as though made on and as of the applicable
date, before and after giving effect to the Second Amendment

(b) The Borrower, the Parent and each New Subsidiary Loan Party hereby confirm
that all of their obligations under the Credit Agreement are and shall continue
to be, in full force and effect. The parties hereto confirm and agree that the
term “Obligations” and “Guaranteed Obligations” as used in the Credit Agreement,
shall include all obligations of the Borrower and each Guarantor as amended by
this Second Amendment.

(c) Each Consenting Lender consents to the amendments set forth in Section One.

 

Second Amendment to Credit and Guaranty Agreement

 

4



--------------------------------------------------------------------------------

SECTION FOUR—Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Second Amendment, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Second Amendment. The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Second Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Second Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents. The
execution, delivery and effectiveness of this Second Amendment shall not, except
as expressly provided herein, operate as an amendment or waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute an amendment or waiver of any provision of any of the Loan Documents.

SECTION FIVE—Execution in Counterparts. This Second Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The execution and delivery of a counterpart
to this Second Amendment by each Consenting Lender shall be irrevocable and
shall be binding upon such Consenting Lender’s successors, transferees and
assigns. This Second Amendment shall become effective as set forth in Section
Two, and from and after the Second Amendment Effective Date shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Second Amendment by facsimile or electronic .pdf copy shall be effective
as delivery of a manually executed counterpart of this Second Amendment.

SECTION SIX—Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION SEVEN. The provisions set forth in Sections 10.04, 10.05(b)-(d), 10.09,
10.10, 10.11, 10.13, 10.15-10.17 (inclusive) of the Credit Agreement are hereby
incorporated mutatis mutandis herein by reference thereto as fully and to the
same extent as if set forth herein.

SECTION EIGHT—Replacement of Non-Consenting Lenders; Assignments of Certain
Lenders. Subject to the satisfaction of the conditions set forth in Section Two
and effective as of the Second Amendment Effective Date:

 

Second Amendment to Credit and Guaranty Agreement

 

5



--------------------------------------------------------------------------------

(a) each Non-Consenting Lender shall, pursuant to Section 10.08(d) of the Credit
Agreement, be replaced and all of its Existing Loans and other interests, rights
and obligations under the Credit Agreement shall be transferred and assigned to
a New Lender or New Lenders (as allocated by the Administrative Agent), in each
case upon the execution and delivery by such New Lender or New Lenders of this
Second Amendment and the receipt by such Non-Consenting Lender of an amount
equal to all principal, interest, and fees outstanding as of such date, whether
received directly from such New Lender or New Lenders or from the Administrative
Agent making such payment on such New Lender’s or New Lenders’ behalf, such that
immediately after giving effect to this Second Amendment on the Second Amendment
Effective Date, the amounts of Loans and participations in Letters of Credit
held by each New Lender with respect to such Non-Consenting Lender’s Loans and
other interests, rights and obligations under the Credit Agreement are the
amounts allocated thereto by the Administrative Agent; and

(b) the execution and delivery hereof by each New Lender shall also be deemed to
be its execution and delivery of an Assignment and Acceptance in the form of
Exhibit C to the Credit Agreement as an “Assignee” as defined therein and
thereunder, agreeing in such capacity to all the terms therein applicable to it
to the extent necessary to reflect the transfer and assignments described in
immediately preceding clause (a).

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

Second Amendment to Credit and Guaranty Agreement

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year Second above written.

 

AMERICAN AIRLINES, INC. By:   

/s/ Thomas T. Weir

  Name:    Thomas T. Weir   Title:   Vice President and Treasurer

AMERICAN AIRLINES GROUP INC.

(F/K/A AMR CORPORATION)

By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer US AIRWAYS
GROUP, INC. By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer US AIRWAYS,
INC. By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer

 

Second Amendment to Credit and Guaranty Agreement

 

7



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:   

/s/ Peter Cucchiara

  Name:    Peter Cucchiara   Title:   Vice President By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President

 

Second Amendment to Credit and Guaranty Agreement

 

8



--------------------------------------------------------------------------------

CONSENTING LENDER’S

Signature Page to Second Amendment to Credit and Guaranty Agreement

The undersigned Consenting Lender hereby approves the foregoing Second Amendment
to the Credit and Guaranty Agreement:

[Lender Signature Pages on File with the Administrative Agent]

 

By:       Name:   Title:

Term Loan Aggregate Principal Amount:

$                                         

Revolving Commitment:

$                                         

[Signature Page to Second Amendment to Credit and Guaranty Agreement]